MEMORANDUM *
The pollution exclusion provisions of the insurance policies exclude coverage for the damage claims for which the City of Yakima seeks indemnification and defense costs. See City of Bremerton v. Harbor Ins. Co., 92 Wash.App. 17, 963 P.2d 194, 197 (1998). We adopt the careful and considered reasoning of the district court and
AFFIRM.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.